DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Margaret Carley on 06/17/2022.
The application has been amended as follows: 
Claim 1 (currently amended) An anatomical gripping system for gripping a lower leg and foot of a patient, the anatomical gripping system comprising: 
a binding comprising: 
a 
a calf member directly mounted to the 
a plantar member spaced from the calf member and configured to extend under the foot of the patient; and 
a tensioning  mechanism configured to apply a force to the second portion of the calf member, whereby to hold the second portion of the calf member superior to the calcaneus bone of the patient.
Claim 2 (currently amended) [[An]] The anatomical gripping system according to claim 1, wherein the tensioning mechanism is connected to the second portion of the calf member.
Claim 9 (currently amended) [[An]] The anatomical gripping system according to claim 1, wherein the plantar member is mounted to the 
Claim 12 (currently amended) [[An]] The anatomical gripping system according to claim 1, wherein the tensioning mechanism comprises a force gauge for measuring the force applied by the tensioning mechanism.
Claim 33 (currently amended) [[An]] The anatomical gripping system according to claim 1, wherein the first portion of the calf member is mounted to the 
Claim 36 (currently amended) [[An]] The anatomical gripping system according to claim 1, wherein the second portion comprises a cantilever.
Claim 37 (currently amended) [[An]] The anatomical gripping system according to claim 1, wherein the binding further comprises an anterior member. 
Claim 38 (currently amended) [[An]] The anatomical gripping system according to claim 37, wherein the tensioning mechanism is connected to the anterior member.
Claim 40 (currently amended) [[An]] The anatomical gripping system according to claim 1, wherein the force applied by the tensioning mechanism comprises an anteriorly-directed force.
Claim 41 (currently amended) [[An]] The anatomical gripping system according to claim 1, wherein the second portion of the calf member is drawn into the superior portion of the calcaneus bone when the tensioning mechanism applies the force to the second portion of the calf member. 
Claim 42 (currently amended) [[An]] The anatomical gripping system according to claim 1, wherein when a traction force is applied to the leg of the patient, the second portion of the calf member is configured to inhibit 
Claim 43 (currently amended) [[An]] The anatomical gripping system according to claim 41, wherein when a traction force is applied to the leg of the patient, the second portion of the calf member is configured to inhibit 
Claim 44 (currently amended) [[An]] The anatomical gripping system according to claim 37, wherein the tensioning mechanism is configured to apply a tensioning force between the anterior member and the calf member, whereby to grip the lower leg of the patient above the malleoli bones.
Claim 45 (currently amended) [[An]] The anatomical gripping system according to claim 1, wherein the binding further comprises a soft wrap for covering at least a portion of the lower leg.
Claim 46 (currently amended) [[An]] The anatomical gripping system according to claim 45, wherein the soft wrap is configured to cover the lower leg of the patient superior to the malleoli bones.
Claim 48 (currently amended) [[An]] The anatomical gripping system according to claim 45, wherein the tensioning mechanism is configured to apply a tensioning force onto the soft wrap.
Claim 52 (currently amended) [[An]] The anatomical gripping system according to claim 1, wherein the binding further comprises a second tensioning mechanism which is connected to the plantar member.
Claim 53 (currently amended) [[An]] The anatomical gripping system according to claim 1, wherein the binding further comprises a second tensioning mechanism, wherein the second tensioning mechanism is configured to be connected to the calf member adjacent to the calf of the lower leg of the patient.
Claim 55 (currently amended) An anatomical gripping system for gripping a lower leg and foot of a patient, the anatomical gripping system comprising: 
a binding comprising: 
a 
a calf member configured to extend along the calf of the lower leg of the patient, the calf member comprising a first portion and a second portion, wherein the first portion of the calf member is directly mounted to the 
a plantar member spaced from the calf member and configured to extend under the foot of the patient; and
a tensioning mechanism configured to apply a force to the second portion of the calf member, whereby to hold the second portion of the calf member superior to the calcaneus bone of the patient.
Claim 57 (currently amended) [[An]] The anatomical gripping system according to claim 55, wherein the binding further comprises an anterior member. 
Claim 58 (currently amended) [[An]] The anatomical gripping system according to claim 55, wherein the tensioning mechanism is configured to apply a tensioning force between the anterior member and the calf member, whereby to grip the lower leg of the patient above the malleoli bones.
Claim 59 (canceled)
Claim 60 (currently amended) [[An]] The anatomical gripping system according to claim [[59]] 55, wherein the binding further comprises a second tensioning mechanism which is connected to the plantar member. 
Claim 61 (currently amended) [[An]] The anatomical gripping system according to claim 55, wherein the binding further comprises a second tensioning mechanism, wherein the second tensioning mechanism is configured to be connected to the calf member adjacent to the calf of the lower leg of the patient.
Claim 62 (currently amended) [[An]] The anatomical gripping system according to claim 55, wherein the binding further comprises a soft wrap for covering at least a portion of the lower leg. 
Claim 63 (currently amended) [[An]] The anatomical gripping system according to claim 62, wherein the soft wrap is configured to cover 
Claim 64 (currently amended) [[An]] The anatomical gripping system according to claim 62, wherein the tensioning mechanism is configured to apply a tensioning 
Claims 65-68 (canceled)
Claim 69 (currently amended) [[An]] The anatomical gripping system according to claim 55, wherein when a traction force is applied to the leg of the patient, the second portion of the calf member is configured to inhibit 
Claims 71-75 (canceled)
Claim 76 (new) The anatomical gripping system according to claim 55, wherein the tensioning mechanism is connected to the second portion of the calf member.
Claim 77 (new) The anatomical gripping system according to claim 55, wherein the plantar member is mounted to the rigid spine.
Claim 78 (new) The anatomical gripping system according to claim 55, wherein the tensioning mechanism comprises a force gauge for measuring the force applied by the tensioning mechanism.
Claim 79 (new) The anatomical gripping system according to claim 55, wherein the second portion comprises a cantilever.
Claim 80 (new) The anatomical gripping system according to claim 57, wherein the tensioning mechanism is connected to the anterior member.
Claim 81 (new) The anatomical gripping system according to claim 55, wherein the force applied by the tensioning mechanism comprises an anteriorly-directed force.

The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 55, the subject matter not disclosed singly or in combination is: “a calf member directly mounted to the rigid spine” and “a plantar member spaced from the calf member”. 
Currently the closest art of record is that of Keith-Lucas et al. (US 2012/0305006 A1) which discloses An anatomical gripping system (10 being supported by 41, and connected to the surgical table 43; see [0025]; see figure 9; thus 10, 41, and 43 are construed to be an anatomical gripping system) for gripping a lower leg and foot of a patient (see figure 5 that 10 grips the foot and lower leg of a patient), the anatomical gripping system (10, 41, 43) comprising:
a binding (10; see [0028]; see figure 1) comprising:
a rigid spine (spine intended to connect into 15; see figure 1);
a calf member (12; see [0028]; see figure 2) configured to extend along the calf side of the lower leg of the patient (see figure 5 that 12 extends along the calf side of the lower leg of the patient), the calf member (12) comprising a first portion (26; see [0029]; see figure 2) and a second portion (as indicated by A in annotated figure 2 below), and the second portion (A) being entirely connected to the first portion (26) of the calf member (12) along the calf side of the lower leg of the patient (see figure 2 ); 
a plantar member (25; see [0029]; see figures 2-3) configured to extend under the foot of the patient (see figure 2); and
a tensioning mechanism (52; see [0031]; see figure 1) configured to apply a force (52T; see [0030]; see figure 6) to the second portion (A) of the calf member (12; 52 applies a force (52T) to 12 around area 62 (as evidenced by the location of 52’s portion 55 as seen in figure 2, thus since 52 applies a force (52T) to 12, it indirectly applies the force to A as well, and is therefore construed to apply a force to A), whereby to hold the second portion (A) of the calf member (12) superior to the calcaneus bone of the patient (see figure 5 that indicated portion A is superior to the calcaneus bone of the patient to begin with, thus 52 applying a retaining force to the user’s foot (see [0031]) would hold A superior to the calcaneus bone of the patient).
Keith-Lucas fails to disclose “a calf member directly mounted to the rigid spine” and “a plantar member spaced from the calf member” further it would appear that such a configuration with the calf member being directly mounted to the rigid spine, and a plantar member spaced apart from the calf member is not taught or made obvious in the instant art. 
Claims 2, 9, 12, 33, 36-38, 40-45, 48, 52-53, 57-64, 69, and 76-81 contain allowable subject matter insofar as they depend from claims 1 or 55 respectively and contain the same allowable limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786